        Case 1:16-cv-06287-KPF Document 101-1 Filed 04/09/19 Page 1 of 12



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------X
DOMINGO CASTILLO MARCELINO,
individually and on behalf of others
similarly situated,
                                                                     16 Civ. 06287 (KPF)

                          Plaintiff,

        --against--

374 FOOD INC., HAYIM TSADOK and
TIRAN TSADOK,

                           Defendants.
-------------------------------------------------------X

                           AFFIRMATION ATTACHING EXHIBITS
                          TO MEMORANDUM OF LAW IN SUPPORT
                         OF DEFENDANTS’MOTION TO DISQUALIFY
                      ATTORNEYS REPRESENTING PLAINTIFF’S COUNSEL

        Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct:

       1.    As Exhibit 1, I have attached a true and correct copy of cover page and signature
page to memorandum of law in opposition signed and filed by Michael Ross in Lawrence v. City
of New York, No. 15 Civ. 8947 (S.D.N.Y.).

        2.     As Exhibit 2, I have attached a true and correct copy of portions of the docket
totaling 11 pages from Binday as referred to in Mr. Ross’s affirmation, Dkt #98 ¶ 2.

       3.      As Exhibit 3, I have attached a true and correct copy of a screen shot of PACER
taken on April 9, 2019, showing that Michael Faillace is listed on PACER as a “party” under the
heading “Select the Party.”

                                                                                /s/ Brian Lehman
                                                                                     Brian Lehman


Executed on: April 9, 2019
New York, New York




                                                                                              Page 1 of 12
Case 1:16-cv-06287-KPF Document 101-1 Filed 04/09/19 Page 2 of 12




                     Exhibit 1




                                                                    Page 2 of 12
     Case 1:15-cv-08947-WHP-OTW
       Case                      Document
            1:16-cv-06287-KPF Document     124Filed
                                       101-1     Filed 05/17/18Page
                                                     04/09/19    Page 1 of
                                                                    3 of 1230



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------x

ANGELA LAWRENCE,                                                           15 Civ. 8947 (WHP) (AJP)

                                            Plaintiff,                     MEMORANDUM OF LAW

CITY OF NEW YORK, DANIEL NUNEZ, Individually,
DANIEL BEDDOWS, Individually, JUAN RODRIGUEZ,
Individually, JENS MALDONADO, Individually, JOHN
ANZELINO, Individually, and MICHAEL RASO,
Individually,

                                            Defendants.

-----------------------------------------------------------------------x




               MEMORANDUM OF LAW IN OPPOSITION TO DEFENDANTS’
              MOTION FOR SANCTIONS AND ATTORNEYS’ FEES AND COSTS




                                   LAW OFFICES OF MICHAEL S. ROSS
                                        60 EAST 42ND STREET
                                       FORTY-SEVENTH FLOOR
                                     NEW YORK, NEW YORK 10165
                                           (212) 505-5200




                                                                                                 Page 3 of 12
   Case 1:15-cv-08947-WHP-OTW
     Case                       Document
           1:16-cv-06287-KPF Document    124Filed
                                      101-1   Filed 05/17/18Page
                                                  04/09/19   Page4 30 of 30
                                                                   of 12



Dated: New York, New York
       May 15, 2018

                                   Respectfully submitted,




                                   s/Michael S. Ross
                                   Michael S. Ross, Esq. (MSR-3626)
                                   Law Offices of Michael S. Ross
                                   Counsel to Jason L. Leventhal, Esq.
                                   60 East 42nd Street, 47th Floor
                                   New York, New York 10165
                                   Tel.: (212) 505-4060
                                   Fax: (212) 505-4054
                                   michaelross@rosslaw.org


Eugene Gormakh, Esq.
Of Counsel




                                     25
                                                                          Page 4 of 12
Case 1:16-cv-06287-KPF Document 101-1 Filed 04/09/19 Page 5 of 12




                     Exhibit 2




                                                                    Page 5 of 12
4/8/2019                                         SDNY CM/ECF
                       Case 1:16-cv-06287-KPF Document  101-1NextGen Version
                                                                  Filed      1.2
                                                                           04/09/19 Page 6 of 12
                                                                                                                      APPEAL,ECF

                                              U.S. District Court
                                  Southern District of New York (Foley Square)
                              CRIMINAL DOCKET FOR CASE #: 1:12-cr-00152-CM-1


 Case title: USA v. Binday et al                                                        Date Filed: 02/15/2012
 Related  Case:  1:17-cv-04723-CM                                                       Date Terminated: 07/31/2014


 Assigned to: Judge Colleen McMahon

 Defendant (1)
 Michael Binday                                                           represented by Andrew James Frisch
 TERMINATED: 07/31/2014                                                                  Andrew J. Frisch
 also known as                                                                           40 Fulton Street, 23rd Floor
 Sealed Defendant 1                                                                      New York, NY 10022
 TERMINATED: 07/31/2014                                                                  (212)-285-8000
                                                                                         Fax: (212)-304-0352
                                                                                         Email: afrisch@andrewfrisch.com
                                                                                         LEAD ATTORNEY
                                                                                         ATTORNEY TO BE NOTICED
                                                                                         Designation: Retained

                                                                                        Andrew McCutcheon Lankler
                                                                                        Baker Botts , L.L.P.(NYC)
                                                                                        30 Rockefeller Plaza
                                                                                        New York, NY 10112
                                                                                        212-408-2500
                                                                                        Fax: 212-408-2501
                                                                                        Email: andrew.lankler@bakerbotts.com
                                                                                        LEAD ATTORNEY
                                                                                        ATTORNEY TO BE NOTICED

                                                                                        David William Shapiro
                                                                                        Boies, Schiller & Flexner, LLP(CA)
                                                                                        1999 Harrison Street, Suite 900
                                                                                        Oakland, CA 94568
                                                                                        (510)-874-1000
                                                                                        Fax: (510)-874-1460
                                                                                        Email: dshapiro@boerschshapiro.com
                                                                                        LEAD ATTORNEY
                                                                                        ATTORNEY TO BE NOTICED
                                                                                        Designation: Retained

                                                                                        Elkan Abramowitz
                                                                                        Morvillo, Abramowitz, Grand, Iason, &
                                                                                        Anello P.C.
                                                                                        565 5th Avenue
                                                                                        New York, NY 10017
                                                                                        (212) 880-9300

https://ecf.nysd.uscourts.gov/cgi-bin/DktRpt.pl?919797858675219-L_1_0-1                                               Page 6 of1/6012
4/8/2019                                         SDNY CM/ECF
                       Case 1:16-cv-06287-KPF Document  101-1NextGen Version
                                                                  Filed      1.2
                                                                           04/09/19 Page 7 of 12
                                                                      Fax: (212) 856-9494
                                                                      Email: JJUTEAU@MAGLAW.COM
                                                                      ATTORNEY TO BE NOTICED
                                                                      Designation: Retained

                                                                          Jeremy B. Sporn
                                                                          The Law Ofﬁces of Andrew J. Frisch
                                                                          40 Fulton Street
                                                                          New York, NY 10038
                                                                          (212)-285-8000
                                                                          Fax: (646)-304-0352
                                                                          Email: jsporn@andrewfrisch.com
                                                                          ATTORNEY TO BE NOTICED

                                                                          Matthew J. Gaul
                                                                          Steptoe & Johnson LLP
                                                                          750 Seventh Avenue
                                                                          New York, NY 10019
                                                                          (212) 506-3939
                                                                          Fax: (212) 506-3950
                                                                          Email: mgaul@steptoe.com
                                                                          ATTORNEY TO BE NOTICED

                                                                          Michael Campion Miller
                                                                          Steptoe & Johnson, LLP (NYC)
                                                                          1114 Avenue of the Americas
                                                                          New York, NY 10036
                                                                          (212) 506-3900
                                                                          Fax: (212) 506-3950
                                                                          Email: mmiller@steptoe.com
                                                                          ATTORNEY TO BE NOTICED

                                                                          Michael Steven Ross
                                                                          Law Ofﬁces of Michael S. Ross
                                                                          60 East 42nd Street, Fl. 47
                                                                          New York, NY 10165
                                                                          (212)-505-4060
                                                                          Fax: (212)-505-4054
                                                                          Email: michaelross@rosslaw.org
                                                                          ATTORNEY TO BE NOTICED
                                                                          Designation: Retained

                                                                          Steven Leigh Kessler
                                                                          Law Ofﬁces of Steven L. Kessler
                                                                          100 Park Avenue, 34th Floor
                                                                          New York, NY 10017
                                                                          212 661 1500
                                                                          Fax: 212 297 0777
                                                                          Email: stevenkessler@msn.com
                                                                          ATTORNEY TO BE NOTICED
                                                                          Designation: Retained

                                                                          Valerie A Haggans
                                                                          Goodwin Procter, LLP (NYC)
https://ecf.nysd.uscourts.gov/cgi-bin/DktRpt.pl?919797858675219-L_1_0-1                                Page 7 of3/6012
4/8/2019                                 SDNY CM/ECF
               Case 1:16-cv-06287-KPF Document  101-1NextGen Version
                                                          Filed      1.2
                                                                   04/09/19 Page 8 of 12
 Highest Offense Level (Terminated)
 Felony

 Complaints                                                                             Disposition
 None



 Interested Party
 John Hancock Life Insurance Company                                      represented by John Francis La Salle , III
 (U.S.A.)                                                                                Boies Schiller Flexner LLP
                                                                                         55 Hudson Yards
                                                                                         New York, NY 10001
                                                                                         212-446-2300
                                                                                         Email: jlasalle@bsﬂlp.com
                                                                                         ATTORNEY TO BE NOTICED



 Interested Party
 Security Mutual Life Insurance Company                                   represented by Anthony Mathias Candido
 of New York                                                                             Clifford Chance US, LLP (NYC)
                                                                                         31 West 52nd Street
                                                                                         New York, NY 10019
                                                                                         (212)-878-3140
                                                                                         Fax: (212)-878-8375
                                                                                         Email:
                                                                                         anthony.candido@cliffordchance.com
                                                                                         ATTORNEY TO BE NOTICED



 Interested Party
 AXA Equitable Life Insurance Company                                     represented by Larry Howard Krantz
                                                                                         Krantz & Berman LLP
                                                                                         747 Third Avenue
                                                                                         32nd. Floor
                                                                                         New York, NY 10017
                                                                                         212-661-0009
                                                                                         Fax: 212-335-5009
                                                                                         Email: lkrantz@krantzberman.com
                                                                                         ATTORNEY TO BE NOTICED



 Interested Party
 Lincoln National Corporation                                             represented by Andrew M. Genser
                                                                                         Viking Global Investors LP
                                                                                         280 Park Ave
                                                                                         New York, NY 10017
                                                                                         203-863-5000
                                                                                         Fax: 203-863-5001

https://ecf.nysd.uscourts.gov/cgi-bin/DktRpt.pl?919797858675219-L_1_0-1                                                Page 8 of5/6012
4/8/2019                                         SDNY CM/ECF
                       Case 1:16-cv-06287-KPF Document  101-1NextGen Version
                                                                  Filed      1.2
                                                                           04/09/19 Page 9 of 12
                                                                      United States Attorney Ofﬁce, SDNY
                                                                      One Saint Andrew's Plaza
                                                                      New York, NY 10007
                                                                      (212) 637-2187
                                                                      Fax: (212) 637-3290
                                                                      Email: eun.young.choi@usdoj.gov
                                                                      ATTORNEY TO BE NOTICED

                                                                                Justina Louise Geraci
                                                                                United States Attorney Ofﬁce, SDNY
                                                                                One Saint Andrew's Plaza
                                                                                New York, NY 10007
                                                                                (212)-637-2468
                                                                                Fax: (212) 637-2527
                                                                                Email: Justina.Geraci@USDOJ.GOV
                                                                                ATTORNEY TO BE NOTICED

                                                                                Paul Michael Monteleoni
                                                                                U.S. Attorney's Ofﬁce, SDNY (St Andw's)
                                                                                One St. Andrew's Plaza
                                                                                New York, NY 10007
                                                                                (212)-637-2200
                                                                                Fax: (212)-637-2527
                                                                                Email: paul.monteleoni@usdoj.gov
                                                                                ATTORNEY TO BE NOTICED

                                                                                Sarah Kathleen Eddy
                                                                                U.S. Attorney's Ofﬁce, SDNY (St Andw's)
                                                                                One St. Andrew's Plaza
                                                                                New York, NY 10007
                                                                                (212)-637-1033
                                                                                Fax: (212)-637-2429
                                                                                Email: sarah.eddy@usdoj.gov
                                                                                ATTORNEY TO BE NOTICED

                                                                                Zachary Feingold
                                                                                U.S. Attorney's Ofﬁce, SDNY (St Andw's)
                                                                                One St. Andrew's Plaza
                                                                                New York, NY 10007
                                                                                (212)-637-2200 x2436
                                                                                Fax: (212)-637-2937
                                                                                Email: zachary.feingold@usdoj.gov
                                                                                ATTORNEY TO BE NOTICED

  Date Filed               #      Docket Text
  02/15/2012                 1  SEALED INDICTMENT as to Sealed Defendant 1 (1) count(s) 1, 2, 3, 5, Sealed
                                Defendant 2 (2) count(s) 1, 2, 3, 4, Sealed Defendant 3 (3) count(s) 1, 2, 3, 4. (jm)
                                (Entered: 02/16/2012)
  02/16/2012                 2  Order to Unseal Indictment as to Sealed Defendant 1, Sealed Defendant 2, Sealed
                                Defendant 3. (Signed by Magistrate Judge Gabriel W. Gorenstein on 2/16/12)(jm)
                                (Entered: 02/16/2012)

https://ecf.nysd.uscourts.gov/cgi-bin/DktRpt.pl?919797858675219-L_1_0-1                                         Page 9 of9/6012
4/8/2019              Case 1:16-cv-06287-KPF Document SDNY CM/ECF
                                                             101-1NextGen Version
                                                                      Filed       1.2
                                                                               04/09/19 Page 10 of 12
  03/11/2013           118  NOTICE OF ATTORNEY APPEARANCE: Michael Steven Ross appearing for Michael
                             Binday. Appearance Type: Retained. Appearance for Steptoe & Johnson LLP, counsel for
                             defendant Michael Binday (Ross, Michael) (Entered: 03/11/2013)
  03/11/2013                    Minute Entry for proceedings held before Judge Colleen McMahon: Status Conference as
                                to Michael Binday, James Kevin Kergil, Mark Resnick held on 3/11/2013. Defendant
                                Binday present with his attorney Michael Miller; defendant Kergil present with his
                                attorney Roger Stavis; defendant Resnick present (via telephone) with his attorney Jane
                                Anne Murray (via telephone); AUSAs Zachary Feingold & Sarah McCallum; and court
                                reporter Michael McDaniel. Court holds conference to discuss conﬂict issue and hear
                                argument regarding Mr. Millers motion to withdraw as counsel for defendant Binday.
                                Court reserves decision. (jbo) (Entered: 03/12/2013)
  03/14/2013             119  Letter by Michael Binday addressed to Judge Colleen McMahon from Michael C. Miller
                              dated 2/27/2013 re: potential conﬂict of interest.. (mde) . (mde). (Entered: 03/14/2013)
  03/14/2013             120  Letter by USA as to Michael Binday, James Kevin Kergil, Mark Resnick addressed to
                              Judge Colleen McMahon from Sarah E. McCallum (AUSA), dated 3/11/2013 re:
                              Conference..discussion of the conﬂict issue that was raised by counsel for defendant
                              Michael Binday in a March 7, 2013 letter. (mde) (mde). (Entered: 03/14/2013)
  03/14/2013             121  Letter by USA as to Michael Binday, James Kevin Kergil, Mark Resnick addressed to
                              Judge Coleen McMahon from Sarah E. McCallum dated 2/25/2013 re: The Government
                              writes in response to the defendants' February 22, 2013 letter raising complaints regarding
                              the trial subpoenas served on insurance companies in this case and demanding (1) a court
                              conference; (2) already denied permission to serve pretrial subpoenas with eight page
                              long riders; (3) permission to serve yet further sweeping subpoenas and (4) permission to
                              transform the previously issued trial subpoenas into tools for a ﬁshing expedition. No
                              conference is needed, and the demands for relief should be denied. (dnd) (Entered:
                              03/14/2013)
  03/14/2013             122  Letter by Michael Binday as to Michael Binday, James Kevin Kergil, Mark Resnick
                              addressed to Judge Coleen McMahon from Michael C. Miller dated 2/22/2013 re:
                              Counsel writes on behalf of all defendants to request a hearing with the Court at its
                              earliest convenience and to seek appropriate relief for the conduct described in this letter.
                              Our request is prompted by the fact that the Government has just acknowledged for the
                              ﬁrst time that it has made no effort to collect electronic data, including emails, responsive
                              to the trial subpoenas that the Government served on the relevant insurance companies in
                              lieu of the Rule 17(c) subpoenas sought by defendants. (dnd) (Entered: 03/14/2013)
  03/14/2013             123  Letter by Michael Binday as to Michael Binday, James Kevin Kergil, Mark Resnick
                              addressed to Judge Coleen McMahon from Michael C. Miller dated 2/26/2013 re:
                              Counsel writes on behalf of all defendants to reply to the Government's February 25,
                              2013 letter, which responded to our February 22, 2013 letter requesting a conference with
                              the Court at its earliest convenienceand seeking other appropriate relief ("Government
                              Response"). The Government Response provides no basis for denying the defendants'
                              request for appropriate relief arising out of the Government's failure to seek electronic
                              data from any of the alleged insurance company "victims."... (dnd) (Entered: 03/14/2013)
  03/14/2013             124  Letter by Michael Binday as to Michael Binday, James Kevin Kergil, Mark Resnick
                              addressed to Judge Coleen McMahon from Michael C. Miller dated 3/4/2013 re: Defense
                              counsel writes on behalf of all of the defendants to notify the Court that the defendants
                              are in discussions with most of the insurance companies involved in this matter regarding
                              a) their compliance with theGovernment's trial subpoenas and the defendants' Rule 17(c)
                              subpoenas (the "Subpoenas"), b) the issues raised in their various motions to quash the
                              Subpoenas, and c) options for developing joint proposals for narrowing the issues in
                              dispute. (dnd) (Entered: 03/14/2013)
https://ecf.nysd.uscourts.gov/cgi-bin/DktRpt.pl?919797858675219-L_1_0-1                                      Page 10 of  12
                                                                                                                     21/60
Case 1:16-cv-06287-KPF Document 101-1 Filed 04/09/19 Page 11 of 12




                      Exhibit 3




                                                                     Page 11 of 12
Case 1:16-cv-06287-KPF Document 101-1 Filed 04/09/19 Page 12 of 12




                                                                     Page 12 of 12
